





Exhibit 10.1
EMPLOYEE STOCK OPTION AGREEMENT
THIS EMPLOYEE STOCK OPTION AGREEMENT (the “Agreement”) is entered into by and
between Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant (defined hereafter) pursuant to the Hertz Global Holdings, Inc.
2016 Omnibus Incentive Plan, as amended from time to time (the “Plan”), in
combination with a 2019 Long Term Incentive Award Summary (or applicable portion
thereof) (the “Award Summary”). The Award Summary, which identifies the person
to whom the options are granted (the “Participant”) and specifies the date of
grant of this Award (the “Grant Date”) and other details of this Award, and the
electronic acceptance of this Agreement, are incorporated herein by reference.
1.Grant and Acceptance of Options.
(a)    Confirmation of Grant. The Company hereby evidences and confirms,
effective as of the Grant Date, its grant to the Participant of options to
purchase the number of shares of Common Stock specified on the Award Summary and
which shall be subject to the terms and conditions of the Plan and this
Agreement (the “Options”). The Options are not intended to be incentive stock
options under the Code. The Participant must accept this Award within ninety
(90) days after notification that the Award is available for acceptance and in
accordance with the instructions provided by the Company. The Award may be
rescinded upon the action of the Company, in its sole discretion, if the Award
is not accepted within ninety (90) days after notification is sent to the
Participant indicating availability for acceptance.
This Agreement is subordinate to, and the terms and conditions of the Options
granted hereunder are subject to, the terms and conditions of the Plan, which
are incorporated by reference herein. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, except as expressly provided
herein, the terms of the Plan shall govern. If there is any inconsistency
between the terms of this Agreement and the terms of the Award Summary, the
terms of this Agreement shall govern. Any capitalized terms used herein without
definition shall have the meanings set forth in the Plan.
(b)    Option Price. Each share covered by an Option may be purchased for the
price specified on the Award Summary and which shall be subject to the terms and
conditions of the Plan and this Agreement (the “Option Price”). The Option Price
per share of Common Stock is equal to the Fair Market Value of a share of Common
Stock on the Grant Date.
2.    Vesting and Exercisability.
(a)    Vesting Generally. Except as otherwise provided in Sections 2(b), 3, or 5
of this Agreement, the Options shall become vested, if at all, in equal
one-fourth increments on the first, second, third and fourth anniversaries of
the Grant Date (each, a “Vesting Date”), subject to the continuous employment of
the Participant with the Company or any Subsidiary thereof through the
applicable Vesting Date.


    
    
1
1
1
1

--------------------------------------------------------------------------------




(b)    Discretionary Acceleration. The Committee, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the Options, at
any time and from time to time.
(c)    Exercise. Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date the Options terminate pursuant to Section 3. The Options may only be
exercised with respect to whole shares of Common Stock and must be exercised in
accordance with Section 4.
3.    Termination of Options.
(a)    Normal Termination Date. Unless earlier terminated pursuant to
Section 3(b) or Section 5, the Options shall terminate on the seventh
anniversary of the Grant Date (the “Normal Termination Date”), if not exercised
prior to such date.
(b)    Termination of Employment.
(i)    Death or Disability. If the Participant’s employment terminates due to
death or Disability, all unvested Options held by the Participant shall vest and
all the Participant’s Options shall remain outstanding until the first to occur
of: (A) the first anniversary of the Participant’s termination of employment,
or, if later, the first anniversary of the expiration of any blackout period in
effect that is applicable to the Participant with respect to such Options (for
the avoidance of doubt, including any period during which the Form S-8 on file
with respect to the Plan is not effective), (B) the Normal Termination Date and
(C) the cancellation or termination of the Options pursuant to Sections 5(a) and
5(b), after which any unexercised Options shall immediately terminate.
(ii)    Retirement. If the Participant’s employment terminates due to the
Participant’s Retirement, then:
(A) a portion of the unvested Options shall vest, with such portion vesting
equal to the number of unvested Options that would have vested on the next
following Vesting Date (assuming the Participant’s employment had continued
through such Vesting Date) multiplied by a fraction, the numerator of which is
the number of full completed months elapsed since the Tranche Beginning Date (as
defined below), and the denominator of which is 12, provided, however, no
vesting shall occur if the Participant retires prior to the first Vesting Date
unless otherwise determined by the Committee in compliance with the terms of the
Plan.
(B) the unvested Options (after giving effect to the prior clause (A)) held by
the Participant on the date of his or her Retirement shall be immediately
forfeited and canceled, effective as of the date of the Participant’s
Retirement; and


2

--------------------------------------------------------------------------------




(C) vested Options held by the Participant on the date of his or her Retirement
shall remain outstanding and exercisable until the first to occur of: (X) the
first anniversary of the Participant’s Retirement, or, if later, the first
anniversary of the expiration of any blackout period in effect that is
applicable to the Participant with respect to such Options (for the avoidance of
doubt, including any period during which the Form S-8 on file with respect to
the Plan is not effective), (Y) the Normal Termination Date and (Z) the
cancellation or termination of the Options pursuant to Sections 5(a) and 5(b),
after which any unexercised Options shall immediately terminate.
The “Tranche Beginning Date” shall be (X) the Grant Date, if the termination of
employment occurs prior to the first Vesting Date, or (Y) the most recent prior
Vesting Date, if the termination of employment occurs after the first Vesting
Date.
(iii)    Termination for Cause. If the Participant’s employment terminates for
Cause, all Options, whether vested or unvested, shall be immediately forfeited
and canceled, effective as of the date of the Participant’s termination.
(iv)    Termination for Any Other Reason. If the Participant’s employment
terminates for any reason other than death or Disability in accordance with
Section 3(b)(i), Cause in accordance with Section 3(b)(iii) or Retirement in
accordance with Section 3(b)(ii), any unvested Options held by the Participant
shall immediately be forfeited and canceled as of the date of termination.
If the Participant’s employment is terminated by the Company other than for
Cause, vested Options shall remain outstanding and exercisable until the first
to occur of: (A) the 90th day following the Participant’s termination, or, if
later, the 90th day following expiration of any blackout period in effect that
is applicable to the Participant with respect to such Options (for the avoidance
of doubt, including any period during which the Form S-8 on file with respect to
the Plan is not effective), (B) the Normal Termination Date and (C) the
cancellation or termination of the Options pursuant to Sections 5(a) and 5(b),
after which any unexercised Options shall immediately terminate.
If the Participant’s employment is terminated by the Participant other than by
reason of death, Disability or Retirement, all vested Options shall remain
exercisable until the first to occur of (A) the 30th day following the effective
date of the Participant’s termination of employment, or, if later, the 30th day
following expiration of any blackout period in effect that is applicable to the
Participant with respect to such Options (for the avoidance of doubt, including
any period during which the Form S-8 on file with respect to the Plan is not
effective), (B) the Normal Termination Date and (C) the cancellation or
termination of the Options pursuant to Sections 5(a) and 5(b), after which any
unexercised Options shall immediately be forfeited and canceled.
4.    Manner of Exercise; Forfeiture.


3

--------------------------------------------------------------------------------




(a)    General. The exercise of vested Options by the Participant shall be
pursuant to procedures established by the Company from time to time and shall
include the Participant specifying the proposed date on which the Participant
desires to exercise a vested Option (the “Exercise Date”), the number of whole
shares with respect to which the Options are being exercised (the “Exercise
Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”), or such other or different requirements as may be specified by the
Company. Unless otherwise determined by the Committee, (i) on or before the
Exercise Date the Participant shall deliver to the Company full payment for the
Exercise Shares in United States dollars in cash, or cash equivalents
satisfactory to the Company, in an amount equal to the Exercise Price plus (if
applicable) any required withholding taxes or other similar taxes, charges or
fees, or, pursuant to a broker-assisted exercise program established by the
Company, the Participant may exercise vested Options by an exercise and sell
procedure (cashless exercise) in which the Exercise Price (together with any
required withholding taxes or other similar taxes, charges or fees) is deducted
from the proceeds of the exercise of an Option and (ii) the Company shall
register the issuance of the Exercise Shares on its records (or direct such
issuance to be registered by the Company’s transfer agent). The Company may
require the Participant to furnish or execute such other documents as the
Company shall deem necessary (i) to evidence such exercise or (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended,
applicable state or non‑U.S. securities laws or any other law.
(b)    Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, (i) unless
(A) all requisite approvals and consents of any governmental authority of any
kind shall have been secured, (B) the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, and (C) all applicable U.S. federal, state and
local and non-U.S. tax withholding requirements shall have been satisfied or
(ii) if such exercise would result in a violation of the terms or provisions of
or a default or an event of default under, any of the financing or credit
agreements of the Company or any Subsidiary. The Company shall use its
commercially reasonable efforts to obtain any consents or approvals referred to
in clause (i)(A) of the preceding sentence, but shall otherwise have no
obligations to take any steps to prevent or remove any impediment to exercise
described in such sentence. For the avoidance of doubt, the Options may not be
exercised any period during which the Form S-8 on file with respect to the Plan
is not effective.
(c)    Issuance of Shares. The shares of Common Stock issued upon exercise of
the Options shall be registered in the Participant’s name, or, if applicable, in
the names of the Participant’s heirs or estate. In the Company’s discretion,
such shares may be issued either in certificated form or in uncertificated, book
entry form. The certificate or book entry account shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
If delivered in certificate form, the Company may deliver a share certificate to
the Participant or to the Participant’s designated broker on the Participant’s
behalf. If the Participant is deceased (or if Disabled and if necessary) at the
time that a delivery of share certificates is to be made, the certificates shall
be delivered to the Participant’s estate, executor, administrator, legally
authorized guardian or personal representative (as applicable).


4

--------------------------------------------------------------------------------




(d)    Other. The Company may postpone the issuance and delivery of any shares
of Common Stock provided for under this Agreement for so long as the Company
determines to be necessary or advisable to satisfy the following: (i) the
completion or amendment of any registration of such shares or satisfaction of
any exemption from registration under any securities law, rule, or regulation;
(ii) compliance with any requests for representations; and (iii) receipt of
proof satisfactory to the Company that a person seeking such shares on the
Participant’s behalf upon the Participant’s Disability (if necessary), or upon
the Participant’s estate’s behalf after the death of the Participant, is
appropriately authorized.
(e)    Wrongful Conduct. Notwithstanding anything in the Plan or this Agreement
to the contrary, if, during the Covered Period, the Participant engages in
Wrongful Conduct, then any unexercised Options, whether vested or unvested,
shall automatically be forfeited and canceled effective as of the date on which
the Participant first engaged in such Wrongful Conduct. If the Participant
engages in Wrongful Conduct or if the Participant’s employment is terminated for
Cause, the Participant shall pay to the Company in cash any Option/SAR Financial
Gain the Participant realized from exercising all or a portion of the Options
within the Wrongful Conduct Period. By entering into this Agreement, the
Participant hereby consents to and authorizes the Company and the Subsidiaries
to deduct from any amounts payable by such entities to the Participant any
amounts the Participant owes to the Company under this Section 4(e) to the
extent permitted by law. This right of set-off is in addition to any other
remedies the Company may have against the Participant for the Participant’s
breach of this Section 4(e). The Participant’s obligations under this Section
4(e) shall be cumulative of any similar obligations the Participant has under
the Plan, this Agreement, any Company policy, standard or code or any clawback
plan or policy (including, without limitation, the Company’s Standards of
Business Conduct), or any other agreement with the Company or any Subsidiary,
including, without limitation, an individual employment agreement or restrictive
covenant agreement.
(f)    Financial Restatements. In addition to any actions under any clawback
policy or compensation recovery policy or such other similar policy of the
Company in effect from time to time, to the extent applicable, in the event that
the Participant commits misconduct, fraud or gross negligence (whether or not
such misconduct, fraud or gross negligence is deemed or could be deemed to be an
event constituting Cause) and as a result of, or in connection with, such
misconduct, fraud or gross negligence, the Company restates any of its financial
statements, then the Committee may require any or all of the following:
(i)    that the Participant forfeit some or all of the Options subject to this
Agreement held by the Participant at the time of such restatement;
(ii)    that the Participant forfeit (or pay or return to the Company) some or
all of the shares of Common Stock or cash (net of the aggregate Option Price
paid therefore) held by the Participant at the time of such restatement that had
been received in respect of the Options that have been exercised during the
three-year period prior to the date that the Company is required to prepare a
financial restatement; and
(iii)    that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had


5

--------------------------------------------------------------------------------




been received (net of the aggregate Option Price paid therefore) in respect any
Options that had been exercised by the Participant within the three-year period
prior to date that the Company is required to prepare a the financial
restatement.
Notwithstanding the foregoing, in the event that the Committee determines that
the rules and regulations implementing Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act require a longer or different clawback time
period than the three-year period contemplated by Sections 4(f)(ii) and (iii),
or terms and conditions other than those reflected in this Section 4(f), such
three-year period shall be deemed extended (but not reduced), and/or such other
terms and conditions modified, to the extent necessary to be consistent with
such rules and regulations.
5.    Change in Control.
(a)    In General. Subject to Sections 5(a) and (c), in the event of a Change in
Control, any unvested Options shall vest and become exercisable, provided that
the Committee (as constituted immediately prior to the Change in Control) may
determine that all then-outstanding Options (whether vested or unvested) shall
be canceled in exchange for a payment having a value equal to the excess, if
any, of (i) the product of the Change in Control Price multiplied by the
aggregate number of shares covered by all such Options immediately prior to the
Change in Control over (ii) the aggregate Option Price for all such shares, to
be paid as soon as reasonably practicable, but in no event later than 30 days
following the Change in Control.
(b)    Termination. Notwithstanding Section 5(a), in the event of a Change in
Control, the Committee may, in its discretion, terminate any outstanding Options
if either (i) the Company provides the Participant with reasonable advance
notice to exercise the outstanding and unexercised Options, or (ii) the
Committee reasonably determines that the Change in Control Price is equal to or
less than the Option Price.
(c)    Alternative Awards. Notwithstanding Section 5(a), no cancellation,
termination, acceleration of exercisability or vesting, or settlement or other
payment shall occur with respect to the Options if the Committee (as constituted
immediately prior to the Change in Control) reasonably determines prior to the
Change in Control that the Options shall be honored or assumed or new rights
substituted therefor by an Alternative Award, in accordance with the terms of
Section 9.2 of the Plan; provided, however, notwithstanding anything in the Plan
to the contrary, any such Alternative Award shall vest in full if the
Participant’s employment is terminated by the Company without Cause within two
years following a Change in Control.
(d)    Definitions. For purposes of this Agreement, and notwithstanding anything
in the Plan to the contrary, “Change in Control” means the first occurrence of
any of the following events after the Grant Date:
(i)    the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Exchange Act), other than the Company, the Subsidiaries,
any employee benefit plan of the Company or the Subsidiaries, or any Permitted
Holder, of


6

--------------------------------------------------------------------------------




50% or more of the combined voting power of the Company’s then outstanding
voting securities;
(ii)    within any 24-month period, the Incumbent Directors shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided that any director elected to the Board, or
nominated for election, by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this
clause (ii);
(iii)    the merger or consolidation of the Company as a result of which persons
who were owners of the voting securities of the Company immediately prior to
such merger or consolidation, together with any Permitted Holder, do not,
immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;
(iv)    the approval by the Company’s shareholders of the liquidation or
dissolution of the Company other than a liquidation of the Company into any
Subsidiary or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation, together with any Permitted
Holder, own, directly or indirectly, more than 50% of the combined voting power
entitled to vote generally in the election of directors of the entity that holds
substantially all of the assets of the Company following such event; or
(v)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, affiliates of the
Company or any Permitted Holder.
Notwithstanding the foregoing, (i) a “Change in Control” for purposes of this
Agreement shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code and (ii)
with respect to any Award that is subject to Section 409A of the Code, “Change
in Control” shall have a meaning consistent with Section 1.409A-3(i)(5) of the
U.S. Treasury Regulations.
For purposes of the foregoing:
(i)    “Permitted Holder” means the Related Parties and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members.
(ii)    “Principal” means Carl Icahn.
(iii)    “Related Party” or “Related Parties” means (A) the Principal and his
siblings, his and their respective spouses and descendants (including
stepchildren and adopted children) and the spouses of such descendants
(including stepchildren and


7

--------------------------------------------------------------------------------




adopted children) (collectively, the “Family Group”); (B) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
controlled by (to be interpreted consistent with the definition of “Affiliate”)
one or more members of the Family Group; (C) any Entity over which one or more
members of the Family Group, directly or indirectly, have rights that legally
enable them to make or veto significant management decisions with respect to
such Entity, whether pursuant to the constituent documents of such Entity, by
contract, through representation on a board of directors or other governing body
of such Entity or in any other manner (such rights hereinafter referred to as
“Veto Power”); (D) the estate of any member of the Family Group; (E) any trust
created (in whole or in part) by any one or more members of the Family Group;
(F) any individual or Entity who receives an interest in any estate or trust
listed in clauses (D) or (E), to the extent of such interest; (G) any trust or
estate, substantially all the beneficiaries of which (other than charitable
organizations or foundations) consist of one or more members of the Family
Group; (H) any organization described in Section 501(c) of the Code, over which
any one or more members of the Family Group and the trusts and estates listed in
clauses (D), (E) and (G) have direct or indirect Veto Power, or to which they
are substantial contributors (as such term is defined in Section 507 of the
Code); (I) any organization described in Section 501(c) of the Code of which a
member of the Family Group is an officer, director or trustee; or (J) any
Entity, directly or indirectly (i) owned or controlled by (to be interpreted
consistent with the definition of “Affiliate”) or (ii) a majority of the
economic interests in which are owned by, or are for or accrue to the benefit
of, in either case, any Person or Persons identified in clauses (A) through (I)
above.
6.    Miscellaneous.
(a)    Withholding. The Company or one of its Subsidiaries may require the
Participant to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding or other
similar charges or fees that may arise in connection with the grant, vesting,
exercise or purchase of the Options.
(b)    Authorization to Share Personal Data. The Participant authorizes any
Affiliate of the Company that employs the Participant or that otherwise has or
lawfully obtains personal data relating to the Participant to divulge or
transfer such personal data to the Company or to a third party, in each case in
any jurisdiction, if and to the extent appropriate in connection with this
Agreement or the administration of the Plan.
(c)    No Rights as Stockholder; No Voting Rights. The Participant shall have no
rights as a stockholder of the Company with respect to any shares of Common
Stock covered by the Options until the exercise of the Options and delivery of
the Common Stock. Subject to Section 4.4 of the Plan, no adjustment shall be
made for dividends or other rights for which the record date is prior to the
delivery of the Common Stock.
(d)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Participant any right to continue in the employ of the
Company or any


8

--------------------------------------------------------------------------------




Subsidiary, or to interfere with or limit in any way the right of the Company or
any Subsidiary to terminate such employment at any time (regardless of whether
such termination results in (i) the failure of any Award to vest; (ii) the
forfeiture of any unvested or vested portion of any Award; and/or (iii) any
other adverse effect on the individual’s interests under the Plan). Nothing in
the Plan or this Agreement shall confer on the Participant the right to receive
any future Awards under the Plan.
(e)    Non-Transferability of Options. The Options may be exercised only by the
Participant (or, if the Participant is Disabled and if necessary, the
Participant’s legally authorized guardian or personal representative) during
Participant’s lifetime. The Options are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Participant upon the Participant’s death or with the Company’s
consent. The Company shall not be required to recognize on its books any action
taken in contravention of these restrictions.
(f)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:
(i)    if to the Company, to it at:
Hertz Global Holdings, Inc.
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Fax: (239) 301-6906
(ii)    if to the Participant, to the Participant at his or her most recent
address as shown on the books and records of the Company or Subsidiary employing
the Participant.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
(g)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.


9

--------------------------------------------------------------------------------




(h)    Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement or (C) waive or modify performance of any of
the obligations of the other parties under this Agreement. Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a material adverse effect on the Options as
determined in the discretion of the Committee, except as provided in the Plan,
or with the consent of the Participant. This Agreement may not be amended,
modified or supplemented orally.
(i)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.
(j)    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(k)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Options
evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Options is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; and (v) that the future value of the Common Stock
is unknown and cannot be predicted with certainty.
(l)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Participant hereby consents to the
delivery of information


10

--------------------------------------------------------------------------------




(including, without limitation, information required to be delivered to the
Participant pursuant to applicable securities laws) regarding the Company and
the Subsidiaries, the Plan, this Agreement and the Options via Company web site
or other electronic delivery.
(m)    Clawback or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Options granted
hereunder shall be subject to any clawback policy or compensation recovery
policy or such other similar policy of the Company in effect from time to time.
(n)    Company Rights. The existence of the Options does not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, including that of its Affiliates,
or any merger or consolidation of the Company or any Affiliate, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company or any Affiliate, or any sale
or transfer of all or any part of the Company’s or any Affiliate’s assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(o)    Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.
(p)    Further Assurances. The Participant agrees to use his or her reasonable
and diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.
(q)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(r)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
(s)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


11

--------------------------------------------------------------------------------






[Remainder of page intentionally left blank]


12